992 So.2d 871 (2008)
Pamela RYMER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-848.
District Court of Appeal of Florida, Fifth District.
October 14, 2008.
James S. Purdy, Public Defender, and Rebecca M. Becker and Brynn Newton, Assistant Public Defenders, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Yanes v. State, 877 So.2d 25 (Fla. 5th DCA 2004).
PALMER, C.J., GRIFFIN, J., and MUNYON, L., Associate Judge, concur.